Citation Nr: 1440949	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 50 percent disabling for service-connected schizophrenic reaction, hebephrenic type (a psychiatric disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1968 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this claim is currently with the RO in Atlanta, Georgia.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period, the schizophrenic reaction, hebephrenic type, has been characterized by social and occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to symptoms such as difficulty understanding complex commands because of difficulties with concentration, suicidal ideation, near continuous depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  For the entire increased rating period on appeal, the schizophrenic reaction, hebephrenic type, was not characterized by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.


CONCLUSION OF LAW

For the entire increased rating period, resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 70 percent for schizophrenic reaction, hebephrenic type, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided notice in February 2010, prior to the adjudication of the claim in March 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The February 2010 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran.   

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, a VA examination report, and lay statements.

VA further satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination in March 2010.  This examination is adequate for rating purposes.  The VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis of an Increased Rating for Service-Connected Psychiatric Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Schizophrenic reaction, hebephrenic type (as schizophrenia, disorganized type), is rated under 38 C.F.R. § 4.130, Diagnostic Code 9201.  Pertinent in this case, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9201.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9201.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2013).

In this case, in the March 2010 rating decision on appeal, an increased disability rating of 50 percent for schizophrenic reaction, hebephrenic type was assigned, effective January 11, 2010, the date the claim for an increased rating was received.  The Veteran submitted a notice of disagreement with the increased rating assigned, contending that he should get a 70 percent rating.  In this regard, the Veteran has remained consistent in his assertion that the disability rating for the service-connected psychiatric disability should be 70 percent.  

After a review of all the evidence, the Board finds that, for the entire increased rating period, the Veteran's service-connected schizophrenic reaction, hebephrenic type, has been characterized by social and occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to symptoms such as difficulty understanding complex commands because of difficulties with concentration, suicidal ideation, near continuous depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

The Veteran underwent a VA psychiatric examination in March 2010.  At that time, the Veteran described symptoms of depressed mood, anhedonia, hopelessness, lack of energy, trouble concentrating, increased appetite, and irritability.  His wife, who was present at the VA examination, reported that the Veteran had some disorganized or incoherent speech.  The Veteran indicated that the symptoms affect his total daily functioning, which result in social isolation, and have resulted in accidents due to lack of concentration and anxiety.  

Upon mental status examination in March 2010, the Veteran had normal orientation, appropriate appearance and hygiene.  His behavior was appropriate and he maintained good eye contact during the examination.  The Veteran's affect and mood showed a disturbance of motivation, mood, and anxiety.  An affect and mood examination revealed a depressed mood which occurs near-continuously and affects the ability to function independently.  The VA examiner explained that the Veteran's wife reported that the Veteran has difficulty maintaining his hygiene.  The Veteran's judgment was also impaired with aggression towards others.  Suicidal ideation was present with no plan or intent.  The VA examiner assigned a GAF score of 51, demonstrating moderate difficulty in social, occupational, or school functioning.  

After a comprehensive psychiatric examination, the VA examiner indicated that the Veteran is intermittently unable to perform activities of daily living because of depressive symptoms, though he can provide self-care.  The VA examiner concluded that the best description of the Veteran's current psychiatric impairment is that the psychiatric symptoms cause social and occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood.  The VA examiner indicated that the conclusion was supported by symptoms of suicidal ideation, near continuous depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  The Veteran also had difficulty understanding complex commands because of difficulties with concentration.

On review of all the evidence, the Board finds that, for the entire increased rating period, the Veteran's psychiatric disability has manifested symptoms such as difficulty understanding complex commands because of difficulties with concentration, suicidal ideation, near continuous depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9201 for the higher 70 percent disability rating for the increased rating appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

Here, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence during the appeal period does not show that the Veteran experienced total occupational and social impairment, or displayed symptoms of gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Also, in this regard, the Veteran's contentions regarding unemployability are addressed in the Remand section below.

In short, the Board does not find evidence that the rating assigned for the schizophrenic reaction, hebephrenic type, should be increased for any other separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation in excess of 70 percent during any time within the period on appeal.  The findings of more serious impairment were first found in March 2010 during the VA examination.  See Hart, 21 Vet. App. at 509.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 70 percent for schizophrenic reaction, hebephrenic type, for any period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected schizophrenic reaction, hebephrenic type, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9201, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's schizophrenic reaction, hebephrenic type has manifested difficulty understanding complex commands because of difficulties with concentration, suicidal ideation, near continuous depression affecting the ability to function independently, appropriately, and effectively, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected schizophrenic reaction, hebephrenic type are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with schizophrenic reaction, hebephrenic type, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU (which is another form of extraschedular rating with different criteria) is addressed in the Remand section below.


ORDER

For the entire rating period, an increased rating of 70 percent for schizophrenic reaction, hebephrenic type, but no higher, is granted.


REMAND

TDIU

In a July 2010 rating decision, the issue of a TDIU was adjudicated and denied by the RO.  In this case, the Veteran is service connected for schizophrenic reaction, hebephrenic type, rated at 70 percent disabling (as adjudicated above).  Given the favorable outcome above of a grant of 70 percent rating, the current occupational impairment associated with the service-connected psychiatric disability was not considered by the RO in the earlier adjudication of a TDIU.  For this reason, the RO should reconsider the issue of a TDIU.  See 38 C.F.R. §§ 4.16, 4.25 (2013).  

Accordingly, the issue of a TDIU is REMANDED for the following action:

After implementing the Board's decision to grant an increased disability rating of 70 percent for schizophrenic reaction, hebephrenic type, and after accomplishing any additional notification and/or development deemed warranted, to include a VA vocational examination, the issue of entitlement to a TDIU should be readjudicated in light of all the evidence of record, considering additional occupational impairment caused by the service-connected schizophrenic reaction, hebephrenic type, currently rated at 70 percent.  If a TDIU remains denied, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case, and should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


